PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/574,064
Filing Date: 17 Sep 2019
Appellant(s): INTERNATIONAL BUSINESS MACHINES CORPORATION



__________________
David Victor 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 7, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated April 11, 2022, from which the appeal is taken have been modified by the Advisory Action dated May 24, 2022.  A list of rejections withdrawn by the Examiner is included under the subheading “WITHDRAWN REJECTIONS.”  

The following ground(s) of rejection are applicable to the appealed claims.  Again, the Examiner notes the Advisory Action (5/24/2022) updated the prior art rejection from the Final Office Action (4/11/2022).  For the sake of clarity, the prior art rejection is printed in its entirety, below.  In the Brief, the Appellant makes arguments that address the changes made in the Advisory Action (the addition of the Chaudhuri reference), but refers to the statement of rejection from the Final Office Action, p. 7.  The Examiner notes that the Advisory Action did not include a separate grounds of rejection for dependent claims 2, 11, and 17 (with the necessary mapping to the Dorai-Raj reference).  However, the prior art rejection of claims 2, 11, and 17 was properly drafted in the Final Office Action.

Claims 1, 4, 6-8, 10, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to Dotan-Cohen et al. (hereinafter ‘DOTAN-COHEN’) in view of US 2019/0129749 A1 to White et al. (hereinafter ‘WHITE’), US 2019/0012302 A1 to MacMahon et al. (hereinafter ‘MACMAHON’), and US 2018/0005111 A1 to Chaudhari et al. (hereinafter ‘CHAUDHARI’).

Claim 1 
DOTAN-COHEN discloses a computer program product (see ¶[0037] and [0045]; computer instructions and program modules) for generating a task from an input text message in a communication channel (see ¶[0042]; texts, instant messages, and emails), the computer program product comprising a computer readable storage medium having computer readable program code embodied therein (see ¶[0151]; a computing device that includes a variety of computer-readable media) that is executable to perform operations, the operations comprising: 
processing, with a task classifier implementing machine learning (see ¶[0077]-[0079] and [0095]-[0096]; clustering and/or classifying rules to determine a routine-related inference, such as classification labels.  Utilize natural language processing and map message attributes to features of machine learning models), an input text message sent in the communication channel (see ¶[0084]; the description ‘user messages’ can apply to text messages) to output task information including the input text message (see ¶[0087]; a user has opened and read text messages), a class indicating whether the input text message is a task or other item (see abstract and ¶[0099] and [0107]; extract completion criterion of an action item from a message.  The text processor determines that a user message corresponds to a response.  The user message may be part of actions items that correspond to a task to be completed by a user based on the message), 
DOTAN-COHEN does not specifically disclose, but WHITE discloses, a class confidence level indicating a degree of confidence in the class (see ¶[0031]; determine whether potential task action intents meet or exceed a predetermined confidence threshold), an intended action specified in the input text message (see ¶[0107]; extract message attributes by an action item extractor .  An action item corresponds to a task to be completed by a user based on a user message).
DOTAN-COHEN further discloses and a referenced target user to perform the intended action; processing, with an entity resolution module implementing machine learning, the referenced target indicated in the input text message to output a target user to perform the intended action (see ¶[0109]; extract or determine the user or users assigned to the action item).
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, and a target user confidence level indicating a degree of confidence with which the entity resolution module determines the target user from processing the referenced target user in the input text message (see ¶[0077]; determine an annotation is correct based on feedback indicating the feedback instances [78%] satisfy the threshold [70%]).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback, where annotation accuracy is measured based on feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the accuracy measurement as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  
DOTAN-COHEN further discloses generating a task message from the output task information and the target user (see ¶[0087]-[0088] and Fig. 3; an action manager that generates and updates the actions to parties and users and presents the actions for display using a notification.).
DOTAN-COHEN does not specifically disclose, but WHITE discloses, to send in response to the class indicating the input text message is a task and the class confidence level exceeding a threshold (see again abstract and ¶[0001], [0004], and [0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent.  A reminder notification is provided to notify and engage the user about the task). 
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks in messages according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier, where the messages may be responses.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks and messages as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  
DOTAN-COHEN does not specifically disclose, but CHAUDHARI discloses, and retraining, using backward propagation, weights and biases at nodes of a neural network implemented in the task classifier to produce the class indicated in the output task information for the input text message with a higher degree of confidence than the class confidence level  in the output task information in response to feedback indicating the task message is accepted (see ¶[0024]; a deep neural network with a backpropagation algorithm that has weights connecting nodes and bias parameters.  The DNN generates a more accurate classifier output than conventional DNNs.  See also ¶[0001] and [0019]-[0020]; operate a model from example inputs, where each classifier output is compared to an actual target output to determine an amount of deviation to reduce error below.  Error is minimized below some threshold value); and 
retraining, using backward propagation, weights and biases at nodes of a neural network implemented in the entity resolution module to output the target user indicated in feedback as wrong with a lower degree of confidence than the target user confidence level in the output task information, wherein the retraining the task classifier and the entity resolution module optimizes the task classifier and entity resolution module to generate correct task messages acceptable to a user (see again ¶[0024]; a deep neural network with a backpropagation algorithm that has weights connecting nodes and bias parameters.  The DNN generates a more accurate classifier output than conventional DNNs.  See also ¶[0001] and [0019]-[0020]; operate a model from example inputs, where each classifier output is compared to an actual target output to determine an amount of deviation to reduce error below.  Error is minimized below some threshold value).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  CHAUDHARI discloses activation function learning that uses a deep learning neural network with backpropagation to minimize error and product a more accurate classifier output.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the backpropagation algorithm in a deep neural network as taught by CHAUDHARI in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and reduce error (see CHAUDHARI ¶[0019]). 

Claim 4
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the computer program product as set forth in claim 1.
DOTAN-COHEN further discloses wherein the communication channel includes a plurality of users communicating text messages (see ¶[0077]; the description of computer messages applies to text messages).
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, and wherein the operations further comprise: using a co-reference resolution module to determine users in the communication channel corresponding to the referenced target user in the input text message (see ¶[0037] and Fig. 3A; solicit feedback relative to potential annotations for co-reference resolution); 
generating a list of the determined users in the communication channel in a user interface panel of a receiving user in the communication channel (see ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection from the generated list of a selected target user by the receiving user to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the entity resolution module to determine the selected target user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 6
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the computer program product as set forth in claim 1.
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, wherein the operations further comprise: determining a name corresponding to the referenced target user in the input text message (see ¶[0063]; “I saw the ghost of Elvis”); 
using an entity resolution module to map names in a user database to the determined name corresponding to the target user (see ¶[0066]; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”); 
generating a list of the names in the user database that map to the target user in the user interface panel (see ¶[0066]-[0067] and Fig. 3B; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”.  Solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection of a name from the generated list to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected name to a positive training set to train the task classifier to output the selected name for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 7
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the computer program product as set forth in claim 1.
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the processing the input text message further comprises: determining the class and the class confidence level for the class from the input text message (see ¶[0031]; the condition classifier can assign a statistical confidence to potential task action intents with one or more words in the task); 
determining whether the class comprises a task (see abstract and ¶[0031]; extract tasks from content.  A task indicates a defined action that the user commits to take or is requested to take); 
determining whether the class confidence level exceeds a positive confidence threshold (see again ¶[0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent); and 
inputting the input text message and the output task information to rewrite logic to generate the task message to display in a user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  

Claim 8
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the computer program product as set forth in claim 7.
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the operations further comprise: determining whether the class confidence level is less than a negative confidence threshold in response to determining that the class does not comprise a task (see ¶[0031]; determine whether potential task action intents meet or exceed a predetermined confidence threshold); and 
inputting the input text message and the target user to rewrite logic to generate the task message to display in the user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  

Claim 10
DOTAN-COHEN discloses a system for generating a task from an input text message in a communication channel (see ¶[0042]; texts, instant messages, and emails), comprising: a processor (see ¶[0151]; a computing device that includes a variety of computer-readable media); and 
a computer readable storage medium having computer readable program code embodied therein (see again ¶[0151]; a computing device that includes a variety of computer-readable media) that when executed by the processor performs operations, the operations comprising: 
processing, with a task classifier implementing machine learning (see ¶[0077]-[0079] and [0095]-[0096]; clustering and/or classifying rules to determine a routine-related inference, such as classification labels.  Utilize natural language processing and map message attributes to features of machine learning models), an input text message sent in the communication channel (see ¶[0084]; the description ‘user messages’ can apply to text messages) to output task information including the input text message (see ¶[0087]; a user has opened and read text messages), a class indicating whether the input text message is a task or other item (see abstract and ¶[0099] and [0107]; extract completion criterion of an action item from a message.  The text processor determines that a user message corresponds to a response.  The user message may be part of actions items that correspond to a task to be completed by a user based on the message), 
DOTAN-COHEN does not specifically disclose, but WHITE discloses, a class confidence level indicating a degree of confidence in the class (see ¶[0031]; determine whether potential task action intents meet or exceed a predetermined confidence threshold), and an intended action specified in the input text message, (see ¶[0107]; extract message attributes by an action item extractor .  An action item corresponds to a task to be completed by a user based on a user message). 
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks in messages according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier, where the messages may be responses.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks and messages as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  
DOTAN-COHEN further discloses and a referenced target user to perform the intended action; processing, with an entity resolution module implementing machine learning, the referenced target user indicated in the input text message to output and target user to perform the intended action (see ¶[0109]; extract or determine the user or users assigned to the action item).
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, and a target user confidence level indicating a degree of confidence with which the entity resolution module determines the target user from processing the referenced target user in the input text message (see ¶[0077]; determine an annotation is correct based on feedback indicating the feedback instances [78%] satisfy the threshold [70%]).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback, where annotation accuracy is measured based on feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the accuracy measurement as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  
DOTAN-COHEN further discloses generating a task message from the output task information and the target user (see ¶[0087]-[0088] and Fig. 3; an action manager that generates and updates the actions to parties and users and presents the actions for display using a notification.).
DOTAN-COHEN does not specifically disclose, but WHITE discloses, to send in response to the class indicating the input text message is a task and the class confidence level exceeding a threshold (see again abstract and ¶[0001], [0004], and [0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent.  A reminder notification is provided to notify and engage the user about the task). 
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks in messages according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier, where the messages may be responses.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks and messages as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  
DOTAN-COHEN does not specifically disclose, but CHAUDHARI discloses, and retraining, using backward propagation, weights and biases at nodes of a neural network implemented in the task classifier to produce the class indicated in the output task information for the input text message with a higher degree of confidence than the class confidence level  in the output task information in response to feedback indicating the task message is accepted (see ¶[0024]; a deep neural network with a backpropagation algorithm that has weights connecting nodes and bias parameters.  The DNN generates a more accurate classifier output than conventional DNNs.  See also ¶[0001] and [0019][0020]; operate a model from example inputs, where each classifier output is compared to an actual target output to determine an amount of deviation to reduce error below.  Error is minimized below some threshold value); and 
retraining, using backward propagation, weights and biases at nodes of a neural network implemented in the entity resolution module to output the target user indicated in feedback as wrong with a lower degree of confidence than the target user confidence level in the output task information, wherein the retraining the task classifier and the entity resolution module optimizes the task classifier and entity resolution module to generate correct task messages acceptable to a user (see again ¶[0024]; a deep neural network with a backpropagation algorithm that has weights connecting nodes and bias parameters.  The DNN generates a more accurate classifier output than conventional DNNs.  See also ¶[0001] and [0019][0020]; operate a model from example inputs, where each classifier output is compared to an actual target output to determine an amount of deviation to reduce error below.  Error is minimized below some threshold value).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  CHAUDHARI discloses activation function learning that uses a deep learning neural network with backpropagation to minimize error and product a more accurate classifier output.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the backpropagation algorithm in a deep neural network as taught by CHAUDHARI in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and reduce error (see CHAUDHARI ¶[0019]). 

Claim 13
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the system as set forth in claim 10.
DOTAN-COHEN further discloses wherein the communication channel includes a plurality of users communicating text messages (see ¶[0077]; the description of computer messages applies to text messages).
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, and wherein the operations further comprise: using a co-reference resolution module to determine users in the communication channel corresponding to the referenced target user in the input text message (see ¶[0037] and Fig. 3A; solicit feedback relative to potential annotations for co-reference resolution); 
generating a list of the determined users in the communication channel in a user interface panel of a receiving user in the communication channel (see ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection, from the generated list, of a selected target user by the receiving user to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the entity resolution module to determine the selected target user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 14
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the system as set forth in claim 10.
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, wherein the operations further comprise: determining a name corresponding to the referenced target user in the input text message (see ¶[0063]; “I saw the ghost of Elvis”); 
using an entity resolution module to map names in a user database to the determined name corresponding to the target user (see ¶[0066]; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”); 
generating a list of the names in the user database that map to the target user in a user interface panel (see ¶[0066]-[0067] and Fig. 3B; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”.  Solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection of a name from the generated list to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected name to a positive training set to train the task classifier to output the selected name for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 15 
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the system as set forth in claim 10.
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the processing the input text message further comprises: determining the class and the class confidence level for the class from the input text message (see ¶[0031]; the condition classifier can assign a statistical confidence to potential task action intents with one or more words in the task); 
determining whether the class comprises a task (see abstract and ¶[0031]; extract tasks from content.  A task indicates a defined action that the user commits to take or is requested to take); 
determining whether the class confidence level exceeds a positive confidence threshold (see again ¶[0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent); and 
inputting the input text message and the output task information to rewrite logic to generate the task message to display in a user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  

Claim 16
DOTAN-COHEN discloses a method for generating a task from an input text message in a communication channel (see ¶[0042]; texts, instant messages, and emails), comprising: 
processing, with a task classifier implementing machine learning  (see ¶[0077]-[0079] and [0095]-[0096]; clustering and/or classifying rules to determine a routine-related inference, such as classification labels.  Utilize natural language processing and map message attributes to features of machine learning models), an input text message sent in the communication channel (see ¶[0084]; the description ‘user messages’ can apply to text messages) to output task information including the input text message (see ¶[0087]; a user has opened and read text messages), a class indicating whether the input text messages is a task or other item (see abstract and ¶[0099] and [0107]; extract completion criterion of an action item from a message.  The text processor determines that a user message corresponds to a response.  The user message may be part of actions items that correspond to a task to be completed by a user based on the message), 
DOTAN-COHEN does not specifically disclose, but WHITE discloses, a class confidence level indicating a degree of confidence in the class (see ¶[0031]; determine whether potential task action intents meet or exceed a predetermined confidence threshold), and an intended action specified in the input text message (see ¶[0107]; extract message attributes by an action item extractor .  An action item corresponds to a task to be completed by a user based on a user message). 
DOTAN-COHEN further discloses and a referenced target user to perform the intended action; processing, with an entity resolution module implementing machine learning, the referenced target indicated in the input text message to output a target user to perform the intended action (see ¶[0109]; extract or determine the user or users assigned to the action item).
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, and a target user confidence level indicating a degree of confidence with which the entity resolution module determines the target user from processing a referenced target user in the input text message (see ¶[0077]; determine an annotation is correct based on feedback indicating the feedback instances [78%] satisfy the threshold [70%]).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback, where annotation accuracy is measured based on feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the accuracy measurement as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  
DOTAN-COHEN further discloses generating a task message from the output task information and the target user (see ¶[0087] and Fig. 3; an action manager that generates and updates the actions and presents the actions for display using a notification).
DOTAN-COHEN does not specifically disclose, but WHITE discloses, to send in response to the class indicating the input text message is a tsk and the class confidence level exceeding a threshold (see again abstract and ¶[0001], [0004], and [0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent.  A reminder notification is provided to notify and engage the user about the task). 
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks in messages according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier, where the messages may be responses.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks and messages as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  
DOTAN-COHEN does not specifically disclose, but CHAUDHARI discloses, and retraining, using backward propagation, weights and biases at nodes of a neural network implemented in the task classifier to produce the class indicated in the output task information for the input text message with a higher degree of confidence than the class confidence level  in the output task information in response to feedback indicating the task message is accepted (see ¶[0024]; a deep neural network with a backpropagation algorithm that has weights connecting nodes and bias parameters.  The DNN generates a more accurate classifier output than conventional DNNs.  See also ¶[0001] and [0019][0020]; operate a model from example inputs, where each classifier output is compared to an actual target output to determine an amount of deviation to reduce error below.  Error is minimized below some threshold value); and 
retraining, using backward propagation, weights and biases at nodes of a neural network implemented in the entity resolution module to output the target user indicated in feedback as wrong with a lower degree of confidence than the target user confidence level in the output task information, wherein the retraining the task classifier and the entity resolution module optimizes the task classifier and entity resolution module to generate correct task messages acceptable to a user (see again ¶[0024]; a deep neural network with a backpropagation algorithm that has weights connecting nodes and bias parameters.  The DNN generates a more accurate classifier output than conventional DNNs.  See also ¶[0001] and [0019][0020]; operate a model from example inputs, where each classifier output is compared to an actual target output to determine an amount of deviation to reduce error below.  Error is minimized below some threshold value).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  CHAUDHARI discloses activation function learning that uses a deep learning neural network with backpropagation to minimize error and product a more accurate classifier output.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the backpropagation algorithm in a deep neural network as taught by CHAUDHARI in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and reduce error (see CHAUDHARI ¶[0019]). 

Claim 19
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the method as set forth in claim 16.
DOTAN-COHEN further discloses wherein the communication channel includes a plurality of users communicating text messages (see ¶[0077]; the description of computer messages applies to text messages).
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, and wherein further comprising: using a co-reference resolution module to determine users in the communication channel corresponding to the referenced target user in the input text message (see ¶[0037] and Fig. 3A; solicit feedback relative to potential annotations for co-reference resolution); 
generating a list of the determined users in the communication channel in a user interface panel of a receiving user in the communication channel (see ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection from the generated list of a selected target user by the receiving user to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the entity resolution module to determine the selected target user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 20
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the method as set forth in claim 16.
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the processing the input text message further comprises: determining the class and the class confidence level for the class from the input text message (see ¶[0031]; the condition classifier can assign a statistical confidence to potential task action intents with one or more words in the task); 
determining whether the class comprises a task (see abstract and ¶[0031]; extract tasks from content.  A task indicates a defined action that the user commits to take or is requested to take); 
determining whether the class confidence level exceeds a positive confidence threshold (see again ¶[0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent); and 
inputting the input text message and the output task information to rewrite logic to generate the task message to display in a user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  

Claims 2, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN in view of US 2019/0129749 A1 to WHITE et al., US 2019/0012302 A1 to MACMAHON et al., and US 2018/0005111 A1 to CHAUDHARI et al. as applied to claim 1 above, and further in view of US 2020/0226418 A1 to Dorai-Raj et al. (hereinafter ‘DORAI-RAJ’).

Claim 2 
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the computer program product as set forth in claim 1.
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI does not specifically disclose, but DORAI-RAJ discloses, wherein the operations further comprise: receiving selection by a user to dismiss the task message (see ¶[0097]; a user can dismiss or generally provide negative feedback to a user interface element content item); 
adding the input text message and the task output information for the dismissed task message to a negative training set in response to the selection to dismiss the task message (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback); and 
processing the input text message and the task output information in the negative training set to retrain the task classifier to produce the class indicated in the output task information for the input text message with a lower degree of confidence than the class confidence level (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 11
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the system as set forth in claim 10.
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI does not specifically disclose, but DORAI-RAJ discloses, wherein the operations further comprise: receiving selection by a user to dismiss the task message (see ¶[0097]; a user can dismiss or generally provide negative feedback to a user interface element content item); 
adding the input text message and the task output information for the dismissed task message to a negative training set in response to the selection to dismiss the task message (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback); and processing the input text message and the task output information in the negative training set to retrain the task classifier to produce the class indicated in the output task information for the input text message with a lower degree of confidence than the class confidence level (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 17 
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the method as set forth in claim 16.
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI not specifically disclose, but DORAI-RAJ discloses, further comprising: receiving selection by a user to dismiss the task message (see ¶[0097]; a user can dismiss or generally provide negative feedback to a user interface element content item); 
adding the input text message and the task output information for the dismissed task message to a negative training set in response to the selection to dismiss the task message (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback); and 
processing the input text message and the task output information in the negative training set to retrain the task classifier to produce the class indicated in the output task information for the input text message with a lower degree of confidence than the class confidence level (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN in view of US 2019/0129749 A1 to WHITE et al., US 2019/0012302 A1 to MACMAHON et al., and US 2018/0005111 A1 to CHAUDHARI et al. as applied to claims 1 and 4 above, and further in view of US 2011/0314382 A1 to Sweeney (hereinafter ‘SWEENEY’).

Claim 5 
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the computer program product as set forth in claim 4.
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, wherein the co-reference resolution module comprises a machine learning module, wherein the list of the determined users comprises a primary list of users in the communication channel determined for the referenced target user in the input text message with at least a minimum degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI does not specifically disclose, but SWEENEY discloses, wherein the operations further comprise: 
receiving, from the receiving user, rejection of the primary list of users (see ¶[0052]; disambiguation or entity resolution through selection of terms that are ranked in accordance with the user’s preferences); 
generating a secondary list of users in the communication channel that correspond to the referenced target user with less than a minimum degree of confidence (see again ¶[0052]; disambiguation through a ranked list based on user preference and relevance.  Examiner Note: the use of a ranked list suggests presenting terms to a user in an ordered fashion, each additional ranked item corresponding to a ‘secondary list’); 
receiving selection of a user from the secondary list of users to be the target user of the task message (see again ¶[0052]; disambiguation and entity resolution through the selection of terms based on an intelligent ranking in the order of user preference).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  SWEENEY discloses selecting synthesized terms for entity resolution based on a ranking according to a user’s preferences.  It would have been obvious to rank terms as taught by SWEENEY in the system executing the method of DOTAN-COHEN and MACMAHON with the motivation to resolve the meaning of ambiguous terms based on user feedback in a system that uses natural language processing.
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, adding the input text message, the selected target user and the intended action to a positive training set to train the co-reference resolution module to output the selected user from the secondary list of users with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database); and 
training the co-reference resolution module to output the users in the primary list of users for the referenced target user in the input text message with a low degree of confidence (see again ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database.  Examiner Note: positive feedback implies increased confidence, while negative feedback implies lower confidence).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN in view of US 2019/0129749 A1 to WHITE et al., US 2019/0012302 A1 to MACMAHON et al., and US 2018/0005111 A1 to CHAUDHARI et al. as applied to claims 1 and 8 above, and further in view of US 9,986,092 B1 to Dirienzi et al. (hereinafter ‘DIRIENZI’).

Claim 9
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI discloses the computer program product as set forth in claim 8.
The combination of DOTAN-COHEN, WHITE, MACMAHON, and CHAUDHARI does not specifically disclose, but DIRIENZI discloses, wherein the output from the entity resolution module further includes a beneficiary of the intended action (see col 10, ln 32-40; tasks all have a customer name, which could be extracted and parsed from a user request message).
DOTAN-COHEN further discloses wherein the operations further comprise: adding the target user, intended action, and the beneficiary, the input text message, and the task message to a database (see ¶[0109]; extract or determine the user or users assigned to the action item); 
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, retraining the task classifier to output a task class for the input text message with a lower confidence level than previously determined for the input text message in response to a dismissal of the task message in the database (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1, 2, 4-10, 12-17, 19, and 20 as being directed to an ineligible abstract idea under 35 U.S.C. 101.

(2) Response to Argument
B. 1 a) The prior art rejection of Claims 1, 10, and 16
The Appellant traverses the rejection of independent claims 1, 10, and 16 as being obvious over US 2018/0083908 A1 to Dotan-Cohen et al. in view of US 2019/0129749 A1 to White et al., US 2019/0012302 A1 to MacMahon et al., and US 2018/0005111 A1 to Chaudhari et al.  According to the Appellant, the cited art does not teach an entity resolution module, implementing a neural network, determine a target user for a reference user, where the referenced user is first determined by the task classifier from the input text message and indicated in output task information.  See Brief p. 17.  In response, the Examiner submits that the art teaches: entity resolution module (see Dotan-Cohen ¶[0109]; extract or determine the user or users assigned to the action item), implementing a neural network (see  Chaudhuri ¶[0024]; a deep neural network with a backpropagation algorithm that has weights connecting nodes and bias parameters.  The DNN generates a more accurate classifier output than conventional DNNs), determine a target user for a reference user (see again Dotan-Cohen ¶[0109]; extract or determine the user or users assigned to the action item), where the referenced user is first determined by the task classifier (see ¶[0077]-[0079] and [0095]-[0096]; clustering and/or classifying rules to determine a routine-related inference, such as classification labels.  Utilize natural language processing and map message attributes to features of machine learning models) from the input text message (see Dotan-Cohen ¶[0042] and [0087]; text messages) and indicated in output task information (see Dotan-Cohen ¶[0087]-[0088] and [0109]; extract or determine the user or users assigned to the action item.  Present actions for display using a notification).  Each and every one of these passages from the prior art was mapped to the independent claims in the rejection.  
The Appellant further submits that ¶[0077] of MacMahon does not teach a target user confidence level, as claimed.  See Brief p. 18.  In response, the Examiner submits that the feedback taught in ¶]0077] of MacMahon that discusses whether the annotation is correct meets the broadest reasonable interpretation of the claim.  Feedback is used as a measure of correctness, which indicates a degree of confidence that the annotation is correct.  MacMahon provides an example where 7 out of 9 feedback instances indicate that an annotation is correct.  This is a measure of confidence that the annotation is correct.  The other elements of the independent claims have been covered by other references and combined with MacMahon.  Essentially, this accuracy measurement of MacMahon could be combined with the semantic analysis described in Dotan-Cohen to arrive at the claimed invention.  The broadest reasonable interpretation of the claim language, based on syntax, does not require machine learning for the confidence measurement.  The claim reads: “and a target user confidence level indicating a degree of confidence with which the entity resolution module determines the target user from processing the referenced target user in the input text message.”  A reasonable interpretation of this language is that the entity resolution module determines the target user using machine learning.  This reasonable interpretation does not require machine learning for the confidence measurement.  No specifics regarding any machine learning elements for confidence measurement are provided in the claims.  
The Appellant further submits that the combination of Dotan Cohen do not teach: “generating a task message from the output tsk information and the target user to send in response to the class indicating the input text message is a task and the class confidence level exceeding a threshold;” as claimed in the independent claims.  See Brief p. 18.  In cited ¶[0087]-[0088] & Fig. 3 of Dotan-Cohen, an action manager that updates task actions for display is disclosed.  White teaches that task action intent is determined based on a confidence level exceeding a threshold in cited ¶[0001], [0004], and [0031].  The teaching of Dotan-Cohen of a display for action items meets the broadest reasonable interpretation of a ‘task message.’  In ¶[0031] of White, a statistical confidence for a task intent is assigned, and when it exceeds a threshold, the intent is determined as a likely intent.  A reminder notification is provided to the user (see ¶[0001] and [0004].  This meets the BRI of sending a message in response to ‘the class confidence level exceeding a threshold.’  The tasks in White are conditional tasks, where a user is only reminded about the tasks at appropriate times.  See abstract.  The conditions are triggered when a confidence meets a threshold (see White ¶[0031] and [0034]).  White meets the pertinent portions of the claim limitation.  The broadest reasonable interpretation of the claim does not require a ‘separate task message,’ as indicated by the Appellant.  See Brief p. 19.  
The Appellant additionally contends that Chaudhari does not teach the claim limitations to which it is mapped.  The Examiner respectfully disagrees.  Chaudhari discloses a neural network with a backpropagation algorithm including weights and biases for classification.  See ¶[0024].  According to the Appellant, Chaudhari does not teach retraining the algorithm  In response, the Examiner submits that the use of machine learning implies an iterative approach with retraining.  Cited ¶[0001] and [0019]-[0020] of Chaudhari discusses error reduction below a threshold value by comparing the output to a target.  This is a ‘retraining’ step.  The reduction of error increases confidence.  

b)  The prior art rejection of claims 5, 7-9, 14, 15, and 20
The rejection of claims 5, 7-9, 14, 15, and 20 stands or falls with the rejection of the independent claims.   

2.  The prior art rejection of dependent claims 2, 11, and 16
The Appellant contends that Dorai-Raj does not teach the elements of dependent claims 2, 11, and 16 to which it is mapped.  According to the Appellant, Dorai-Raj does not teach using dismissed messages in a negative training set.  See Brief p. 21.  In cited ¶[0097], Dorai-Raj discloses that a user can dismiss or provide negative feedback.  This is used as a negative training example.  Thus, the teachings of Dorai-Raj meet the limitations of the claim.

3. Dependent Claims 4, 13, and 19
The Appellant further traverses the rejection of dependent claims 4, 13, and 19; contending that MacMahon does not suggest one or more users in a communication channel communicating text messages.  See Brief p. 23.  In response, the Examiner points out that Dotan-Cohen is cited for teaching that element.  See claim 1 rejection; citing Dotan-Cohen for teaching texts, instant messages, and emails in ¶[0042].  The Appellant further contends that ¶[0067] and [0077] of MacMahon do not teach adding a message to a positive training set, as claimed.  However, MacMahon teaches determining that “him” refers to “Elvis” based on feedback instances satisfying a threshold value.  This is an example of positively training based on feedback received from training examples.  Thus, MacMahon teaches the claim elements to which it is mapped.  MacMahon uses feedback to determine the correct interpretation of a referenced user with positive examples, as claimed.  This ‘resolves’ the identity of the entity.  The Examiner notes that an ‘entity resolution module’ is not a term of art, and the specification does not provide a narrow definition of ‘entity resolution module.’  See speciation ¶[0019]-[0020]; the entity resolution module is used to “determine an entity.”  The described method of MacMahon also determines an entity.  The use of a threshold determines the annotation with a ‘high degree of confidence.’  Note that ‘high degree of confidence’ is relative language.  Therefore, ‘high degree of confidence’ lends itself to a broad interpretation.  

4.  The rejection of dependent claim 6.  
The Appellant offers similar arguments traversing the rejection of claim 6 to those offered for claims 4, 13, and 19.  Again, the Examiner reiterates that the cited passages teach the use of training examples to determine that a target individual is properly identified, as recited in the language: “determining a name corresponding to the referenced target user.”  The task classifier in the claims is taught by Dotan-Cohen (see ¶[0077]-[0079] and [0095]-[0096].  The cited portions of MacMahon are used to teach the use of positive training examples to identify referenced persons in unstructured language.  








For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.